Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 2, 2020

                                       No. 04-20-00283-CR

                               IN RE EDUARDO A. TREVINO,

                    From the 144th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 1999-CR-6205
                             Honorable Ray Olivarri, Judge Presiding


                                         ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

      The court has considered relator's pro se "Motion to Object to The 'Order' of October 2,
2020 Denying Reconsideration." The motion is DENIED.


           It is so ORDERED on this 2nd day of November, 2020.

                                                                           PER CURIAM



           ATTESTED TO: ______________________________
                        MICHAEL A. CRUZ, Clerk of Court